PRESENT: All the Justices

MICHAEL PAUGH
                                            OPINION BY
v. Record No. 121562                  JUSTICE CLEO E. POWELL
                                           June 6, 2013
HENRICO AREA MENTAL HEALTH
AND DEVELOPMENTAL SERVICES

              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                        James S. Yoffy, Judge

     In this appeal, Michael Paugh argues that the circuit

court erred in using the date that the special justice entered

the order committing him as the date upon which to evaluate the

evidence on his appeal to the circuit court.    He further

contends that the circuit court erred in admitting the

preadmission screening report into evidence in its entirety.

Finally, Paugh asserts that the evidence was insufficient to

involuntarily commit him on the day of his circuit court

hearing. 1   We hold that Code § 37.2-821 requires that the

circuit court determine whether an individual meets the

requirements for involuntary commitment on the date of the

circuit court hearing.    Because we so hold, we do not reach the

issue of whether Code § 37.2-816 permits the admission of the

entirety of the preadmission screening report into evidence.


     1
       Rule 5:17(c)(1)(iii) provides that “[a]n assignment of
error that does not address the findings or rulings in the
trial court . . . is not sufficient.” Because the trial court
did not hold that Paugh met the conditions for involuntary
commitment on the date of the circuit court hearing, Paugh’s
third assignment of error is insufficient and we decline to
                                 1
                      I.   FACTS AND PROCEEDINGS

     On March 19, 2012, a Henrico County Magistrate issued a

temporary detention order for Michael Paugh.       The following

day, a special justice involuntarily committed Paugh pursuant

to Code § 37.2-817.    Paugh appealed.

     In a hearing in circuit court on May 18, 2012, the

Commonwealth offered Paugh’s preadmission screening report for

admission into evidence.     That report contained information,

relayed by Henrico Police, from Loretta Ewing, Paugh’s friend,

about why she contacted the police.      Ewing believed that Paugh

was suicidal because of his contentious divorce, financial

problems, and substance abuse history.     She informed police

that he had written “good-bye” letters to his daughters that he

read to her, one of which the police located.      Ewing also told

the police that she believed that Paugh possessed guns.      Paugh

objected to the narrative statement in the preadmission

screening report being admitted in its entirety because Ewing’s

narrative statement was not a fact as contemplated by Code §

37.2-816.   The Commonwealth argued that the statements were

adoptive admissions by Paugh or business records.      The circuit

court held that the report was admissible in its entirety.

     Paugh also argued that the issue before the circuit court

was a de novo determination of whether he was committable on


address it.
                                   2
the day of the hearing, not a review of whether he met the

conditions for involuntary commitment on the date of his

admission.   The court ruled that “common sense” required that

it conduct a de novo appeal of whether Paugh should have been

admitted on March 19, 2012, not on the day of the hearing.

     As to the merits of the petition for involuntary

commitment, the Commonwealth argued that Paugh had been

properly admitted on March 19, 2012, but informed the court

that because Paugh had been released Paugh no longer met the

criteria for involuntary commitment and the Commonwealth would

not seek further hospitalization or treatment.   After reviewing

the evidence and hearing argument, the circuit court determined

that there was clear and convincing evidence that Paugh was a

danger to himself on March 19, 2012 and, therefore, the

Involuntary Commitment Order was valid.    The court then denied

Paugh’s appeal.

                          II.   ANALYSIS

     This appeal presents an issue of first impression for this

Court: in a de novo appeal of a general district court or

special justice’s determination that a person meets the

requirements for involuntary commitment, is the circuit court

to evaluate the evidence as of (i) the date of admission, (ii)

the date of the lower court’s hearing, or (iii) the date of the



                                 3
circuit court hearing of the de novo appeal? 2

        We review a circuit court’s interpretation of statutes de

novo.       Jones v. Williams, 280 Va. 635, 638, 701 S.E.2d 405, 406

(2010).      This Court has

               repeatedly . . . stated the principles of
               statutory construction that apply when a
               statute . . . is clear and unambiguous. In
               such circumstances, a court may look only
               to the words of the statute to determine
               its meaning. The intention of the
               legislature must be determined from those
               words, unless a literal construction would
               result in a manifest absurdity. Thus, when
               the legislature has used words of a clear
               and definite meaning, the courts cannot
               place on them a construction that amounts
               to holding that the legislature did not
               intend what it actually has expressed.

Hubbard v. Henrico Ltd. P’ship, 255 Va. 335, 339, 497 S.E.2d
335, 337 (1998)(citations omitted).

        Code § 37.2-821(B) provides that an appeal

               shall be heard de novo in accordance with
               the provisions set forth in §§ 37.2-802,
               37.2-804, 37.2-804.1, 37.2-804.2, and 37.2-
               805, and (i) § 37.2-806 or (ii) §§ 37.2-814
               through 37.2-819, except that the court in
               its discretion may rely upon the evaluation

        2
       The Commonwealth argues that this issue is moot because
Paugh has been released from commitment. Paugh, however, is
subject to collateral consequences in this case because the
trial court’s ruling allowed the initial commitment order from
the special justice to remain intact. This Court has
previously held that a case is not moot where collateral
consequences remain. E.C. v. Va. Dep’t of Juvenile Justice, 283
Va. 522, 530-36, 722 S.E.2d 827, 831-34 (2012); see also
Tazewell Cnty. Sch. Bd. v. Brown, 267 Va. 150, 158, 591 S.E.2d
671, 674 (2004) (holding that the collateral consequences of a
civil judgment prevented it from being moot).
                                    4
           report in the commitment hearing from which
           the appeal is taken instead of requiring a
           new evaluation pursuant to § 37.2-815. Any
           order of the circuit court shall not extend
           the period of involuntary admission or
           mandatory outpatient treatment set forth in
           the order appealed from.

Specifically, Code § 37.2-821(B) indicates that “[a]n order

continuing the involuntary admission shall be entered only if

the criteria in [Code] § 37.2-817 are met at the time the

appeal is heard.”   (Emphasis added.)

     Code § 37.2-821(B) provides a de novo trial in the circuit

court.   See also Code § 16.1-113.

           The purpose of this two-tier trial system
           is to allow a party aggrieved by a final
           judgment of the general district court to
           have the case tried again by the circuit
           court as if the case originally had been
           instituted there. Such an appeal is in
           effect a statutory grant of a new trial, in
           which the perfected appeal annuls the
           judgment of the district court as
           completely as if there had been no previous
           trial. If the judgment of the general
           district court is reversed, the circuit
           court is required to enter an order or
           judgment “as ought to have been made or
           given by the judge of the court from which
           the appeal was taken.” Code § 16.1-113.

Ragan v. Woodcroft Village Apts., 255 Va. 322, 327, 497 S.E.2d
740, 742 (1998)(citations omitted). 3


     3
       Although Code § 37.2-821(A) provides that a petition for
appeal does not automatically suspend an order of the judge or
special justices, this does not affect the fact that a de novo
trial is in effect a statutory grant of a new trial.

                                5
     The Code provides that the de novo trial allows the case

to be tried in the circuit court as if the case originally had

been instituted there.   This means that the proceeding before

the circuit court is a “Petition for Involuntary Admission for

Treatment,” not a review of the lower court’s decision.   Thus,

the plain meaning of the language used by the General Assembly

in the statute clearly indicates that the circuit court is to

evaluate whether the individual meets the requirements for

involuntary commitment as of the day of the circuit court’s

hearing and not on any other day.

     This interpretation finds support in the fact that the

circuit court is to follow the procedure set forth in Code

§§ 37.2-814 through -819, the same procedure that the general

district court followed.   Specifically, the following

provisions govern the proceeding in the circuit court:

               After observing the person and
          considering (i) the recommendations of any
          treating or examining physician or
          psychologist licensed in Virginia, if
          available, (ii) any past actions of the
          person, (iii) any past mental health
          treatment of the person, (iv) any
          examiner's certification, (v) any health
          records available, (vi) the preadmission
          screening report, and (vii) any other
          relevant evidence that may have been
          admitted, including whether the person
          recently has been found unrestorably
          incompetent to stand trial after a hearing
          held pursuant to subsection E of § 19.2-
          169.1, if the judge or special justice
          finds by clear and convincing evidence that

                                6
           (a) the person has a mental illness and
           there is a substantial likelihood that, as
           a result of mental illness, the person
           will, in the near future, (1) cause serious
           physical harm to himself or others as
           evidenced by recent behavior causing,
           attempting, or threatening harm and other
           relevant information, if any, or (2) suffer
           serious harm due to his lack of capacity to
           protect himself from harm or to provide for
           his basic human needs, and (b) all
           available less restrictive treatment
           alternatives to involuntary inpatient
           treatment, pursuant to subsection D, that
           would offer an opportunity for the
           improvement of the person's condition have
           been investigated and determined to be
           inappropriate, the judge or special justice
           shall by written order and specific
           findings so certify and order that the
           person be admitted involuntarily to a
           facility for a period of treatment not to
           exceed 30 days from the date of the court
           order.

Code § 37.2-817(C).

     Moreover, the General Assembly drafted the Code to allow

the circuit court, in its discretion, to order a new evaluation

rather than rely upon the one previously conducted.   See Code

§§ 37.2-815, -821(B).   Clearly, this indicates that the

evidence should be viewed as of the date of the circuit court

hearing and not frozen in time as of the general district court

hearing.

     Because the General Assembly clearly intended that the

circuit court examine the evidence as of the date the

individual appears in the circuit court, the circuit court


                                7
erred in evaluating the evidence as of the day that Paugh was

admitted.    Here, the Commonwealth conceded and the court agreed

that the evidence was insufficient to commit Paugh as of the

day of the circuit court hearing.      Thus, the circuit court

should have dismissed the Commonwealth’s petition for

involuntary commitment.

                           III.   CONCLUSION

        For the foregoing reasons, we hold that the day that the

de novo hearing is conducted is the proper date on which to

consider whether the individual should be committed.       The

circuit court used the incorrect date in this case.       Because

the Commonwealth conceded and the court agreed that the

evidence was insufficient to commit Paugh as of the date of the

circuit court hearing, we reverse the circuit court’s judgment

and dismiss the Commonwealth’s petition for involuntary

commitment.

                                               Reversed and dismissed.

JUSTICE MIMS, concurring.

        The collateral consequences for which Paugh seeks redress

are real, and potentially of constitutional magnitude.

Consequently, the majority is correct that this case is not

moot.    However, a review of the overall statutory scheme of

Chapter 8 of Title 37.2 reveals that the path to address such

collateral consequences is not found within Code § 37.2-821 or

                                   8
the remainder of Article 5.   Rather, it is found within Article

8, which is captioned “Testing Legality of Detention,” and for

purposes of this case, particularly in Code § 37.2-846(A).

Nevertheless, because the Commonwealth failed to object or

assign cross-error to the circuit court’s use of Code § 37.2-

821 rather than Code § 37.2-846(A), the incorrect application

of Code § 37.2-821 is now the law of the case.   Trustees of

Asbury United Methodist Church v. Taylor & Parrish, Inc., 249
Va. 144, 154, 452 S.E.2d 847, 852 (1995) (where a party “did

not object or assign error to [the circuit court’s] ruling, it

. . . become[s] the law of the case”).   Therefore, I

reluctantly must concur in the result.

     When considering the plain meaning of a statutory

provision to determine the legislature’s intent in adopting it,

we may consider as a whole the entire legislative enactment

from which it was codified.   Eberhardt v. Fairfax County Emps.

Ret. Sys. Bd. of Trs., 283 Va. 190, 194-95, 721 S.E.2d 524, 526

(2012).   The current incarnations of both Code §§ 37.2-821 and

37.2-846 trace their origins to a single legislative enactment

recommended by the Virginia Code Commission.   2005 Acts ch.

716; see also House Doc. No. 31, Virginia Code Commission,

Report on the Revision of Title 37.1 of the Code of Virginia

(2005).   In particular, Chapter 8 was deliberately constructed

to organize disparate provisions of former Title 37.1 into a

                                9
“streamlined” and “comprehensible” structure when that former

title was revised and recodified as Title 37.2.   Id. at 5.

     Article 5 of Chapter 8 is captioned “Involuntary

Admissions.”   A review of the article in its entirety reveals

that the expedited circuit court review mandated by Code §

37.2-821 is intended for those instances when the person

remains involuntarily committed or, if no longer committed,

remains subject to an unexpired commitment order.   There can be

no other reason why the General Assembly would require such

cases to be filed within 10 days of the initial commitment and

to have the highest priority on the circuit court’s docket as

expressly directed by the statute:

          Any person involuntarily admitted to an
          inpatient facility or ordered to mandatory
          outpatient treatment pursuant to §§ 37.2-
          814 through 37.2-819 . . . shall have the
          right to appeal the order to the circuit
          court . . . . An appeal shall be filed
          within 10 days from the date of the order
          and shall be given priority over all other
          pending matters before the court and heard
          as soon as possible, notwithstanding §
          19.2-241 regarding the time within which
          the court shall set criminal cases for
          trial. . . .

Code § 37.2-821(A). 1

     Following this line of reasoning, the majority correctly


     1
       The filing period was reduced to 10 days from 30 days in
2010. 2010 Acts chs. 544 & 591. However, review was given
docket priority in the original version of the statute, 2005
Acts ch. 716, as it had been in its predecessor, former Code §
                                10
holds that the circuit court “is to evaluate whether the

individual meets the requirements for involuntary commitment as

of the day of the circuit court’s hearing and not on any other

day.”    The circuit court’s sole task when Code § 37.2-821 is

viewed within the framework of Article 5 is to determine,

immediately and without delay, whether the continued and

prospective commitment is lawful.

        In this case, the circuit court did not hold the Code §

37.2-821 de novo hearing for more than eight weeks, rather than

giving it “priority over all other pending matters” as required

by the statute.    Code § 37.2-821(A).   This was error.   As a

consequence of the resulting delay, Paugh was not subject to

continuing or prospective commitment by the time this matter

actually was heard.    The civil commitment order already had

expired by its own terms.

        Nonetheless, Paugh faced significant continuing collateral

consequences based upon the civil commitment order.      Presuming

that the General Assembly was aware of such potential

consequences, would it have given appellants a mere 10 days to

raise them by way of circuit court appeal?     Or required the

circuit court to expedite its consideration of them? 2



37.1-67.6. House Doc. No. 31 at 180.
     2
       The particular collateral consequence aggrieving Paugh is
the effect of a commitment order on his ability to possess
firearms. See Code § 18.2-308.1:3(A) (prohibiting possession
                                  11
     Due process requires that there be an avenue for

constitutionally cognizable collateral consequences to be

addressed.    Zinermon v. Burch, 494 U.S. 113, 125-26 (1990)

(failure to provide a remedy for an erroneous deprivation of a

constitutionally protected interest is an unconstitutional

denial of procedural due process).     However, the proper avenue

to address such claims is not found within Code § 37.2-821;

rather, it is found within Code § 37.2-846(A):

             § 37.2-846. Procedure when person not
             confined in facility or other institution

             A. In all cases, other than those provided
             for in § 37.2-845, the person may file his
             petition [to test the legality of his
             detention] in the circuit court of the
             county or the city in which he resides or
             in which he was found to have a mental
             illness or in which an order was entered
             authorizing his continued involuntary
             inpatient treatment, pursuant to Article 5
             (§ 37.2-814 et seq.) of Chapter 8 of this
             title.

It is apparent that this is a separate and distinct appeal from

the expedited de novo appeal procedure set forth in Code §

37.2-821.    Were this not so, Code § 37.2-846(A) would be



of firearm by “any person . . . involuntarily admitted to a
facility or ordered to mandatory outpatient treatment as the
result of a commitment hearing pursuant to Article 5 (§ 37.2-
814 et seq.) of Chapter 8 of Title 37.2”). Though the General
Assembly shows great respect for the constitutional right to
keep and bear arms, it is difficult to imagine that this
respect would cause it to mandate that a circuit court hearing
relating to that right must take precedence even over the
speedy trial statute for incarcerated criminal defendants.
                                  12
superfluous.   See Commonwealth v. Squire, 278 Va. 746, 752, 685
S.E.2d 631, 634 (2009) (“We do not consider actions of the

General Assembly to be superfluous; instead, we seek to provide

meaning to all the words of a statute.”); Yamaha Motor Corp. v.

Quillian, 264 Va. 656, 667, 571 S.E.2d 122, 127-28 (2002)

(rejecting an asserted interpretation that would render the

provisions of a part of a statute superfluous).

     Accordingly, because the only issues remaining at the time

of the circuit court hearing were the collateral consequences

of the initial commitment order, Code § 37.2-821 was no longer

applicable and Code § 37.2-846(A) provided the proper means for

Paugh to challenge his initial commitment. That being so, the

proper inquiry in the circuit court and in this Court would

have been whether Paugh’s commitment was according to law on

the day when the order was entered rather than on the day of

the hearing as contemplated by Code § 37.2-821.   Regrettably,

this Court’s hands are tied, as there was no objection or

assignment of cross-error to the circuit court’s improper use

of Code § 37.2-821.   To the extent this predicament resulted

from the statutory scheme’s failure to anticipate that a Code §

37.2-821 hearing could occur long after a commitment had ended

and the concomitant commitment order had expired, the General

Assembly may wish to consider clarifying the interrelationship

between Code §§ 37.2-821 and 37.2-846(A).

                                13
JUSTICE McCLANAHAN, concurring in part and dissenting in part.

     I agree that the circuit court erred in its construction

and application of Code § 37.2-821, but I disagree with the

majority's alternative construction and application of the

statute.   Also, I disagree with Justice Mims' application of

the law of the case doctrine, which results in his concurrence.

In my opinion, the circuit court reached the right result in

ordering dismissal of Paugh's appeal, but for the wrong reason.

Thus, contrary to the majority and concurring opinions, I would

affirm the judgment of the circuit court. 1

     1.    Code § 37.2-821 Appeal and Paugh's Requested Relief

     As a threshold matter, I agree with both the majority and

concurring opinions that the relevant inquiry in a Code § 37.2-

821 appeal ("821 appeal") is limited to whether an individual

meets the criteria in Code § 37.2-817 for continued involuntary

commitment "at the time the appeal is heard."   Code § 37.2-

821(B).    Thus, for example, the issue in an 821 appeal may be

whether at the time of the hearing before the circuit court

there is "a substantial likelihood" in the near future that the

individual will "cause serious physical harm to himself or


     1
       I concur with the majority, however, in holding that we
need not address the admissibility of the preadmission
screening report under Code § 37.2-816 in light of our
respective views as to the proper disposition of this case
under Code § 37.2-821.

                                 14
others," Code § 37.2-817(C) – but not whether that was the case

at the time of the initial hearing before the general district

court judge or special justice. 2    The majority and Justice Mims

reach this conclusion through divergent statutory analyses.

     I believe that, in this regard, Justice Mims is correct in

his determination that a proper construction of the statute can

only be reached by considering Chapter 8, Article 8 of Title

37.2, Code §§ 37.2-844 through -847, and in particular Code §

37.2-846 (entitled "Procedure when person not confined in

facility or other institution") for purposes of this case. 3    I

also agree with Justice Mims that Paugh erroneously filed the

instant action as an 821 appeal rather than utilizing the post-


     2
       Significantly, because of this distinction, an 821 appeal
is unique in that, unlike a typical appeal, the circuit court
conducts a de novo trial upon a different inquiry than the one
conducted by the lower tribunal from which the appeal derives.
Each tribunal is required to evaluate the subject individual's
mental condition as of the time of the respective proceeding;
and, accordingly, the circuit court may in its discretion
require a new mental evaluation report for the hearing in the
821 appeal. Code § 37.2-821(B). Those separate inquiries may,
of course, render different psychological assessments (arising,
for example, from the individual's intervening receipt of
appropriate treatment), and necessarily require different
conclusions as to the need for involuntary commitment.
     3
       While we are unanimous in the conclusion that the circuit
court erred in its construction of Code § 37.2-821, I concur
with the circuit court's assessment that "there's nothing plain
about this statute," requiring the application of principles of
statutory construction to determine its meaning. See
Appalachian Power Co. v. State Corp. Comm'n, 284 Va. 695, 706,
733 S.E.2d 250, 256 (2012); Brown v. Lukhard, 229 Va. 316, 321,
330 S.E.2d 84, 87 (1985).
                                15
release procedure available under Code § 37.2-846(A) for

challenging his commitment. 4     Moreover, in his appeal, Paugh

erroneously requested that the circuit court dismiss the

Commonwealth's underlying petition for his involuntary

commitment.      The majority does not address this procedural

error, however, in light of its construction of Code § 37.2-

821.

       2.    Dismissal of Commonwealth's Petition

       My principal disagreement with the majority goes to its

disposition of the Commonwealth's petition for Paugh's

involuntary commitment.      Because Paugh did not meet the

criteria for continued involuntary commitment at the time of

the hearing in his 821 appeal, the majority concludes that the

circuit court erred in refusing to dismiss the Commonwealth's

petition.      The majority thus reverses the trial court's

judgment and dismisses the petition.

       I find no language in Code § 37.2-821 requiring such a

result.      Rather, the statute sets forth the procedure for an

expedited appeal to the circuit court for the limited purpose

of allowing an individual to obtain his release if the evidence

shows that he does not meet the criteria for continued

involuntary commitment "at the time the appeal is heard."        Code



       4
           Paugh concedes on brief that he was, in fact, released
                                   16
§ 37.2-821(B).   Such a showing does not mean, however, that the

initial commitment order was unlawful.    See supra note 2.   Code

§ 37.2-821 neither requires nor authorizes the circuit court to

adjudicate the validity of the individual's initial commitment.

Nevertheless, under the majority's construction and application

of the statute, every time an individual prevails in an 821

appeal, the underlying petition for involuntary commitment,

along with the involuntary commitment order, will be rendered

void as a matter of law, with no opportunity available to the

Commonwealth to defend the validity of the initial commitment.

     An additional consequence of the majority's construction

and application of Code § 37.2-821 is that every individual who

is committed under an involuntary commitment order, and thereby

prohibited from purchasing, possessing or transporting a

firearm pursuant to Code § 18.2-308.1:3(A), will have this

restriction negated by a successful 821 appeal.   Indeed,

avoidance of this prohibition is apparently Paugh's paramount

objective in pursuing the instant action.

     When a statute is susceptible to more than one

construction, "courts will give that construction to it which

will be the more reasonable."   Martz v. County of Rockingham,

111 Va. 445, 450, 69 S.E. 321, 322 (1910); see Ambrogi v.

Koontz, 224 Va. 381, 389, 297 S.E.2d 660, 664 (1982) (explaining


the day before he filed his 821 appeal.
                               17
that "a statute should, if possible, be given a reasonable

construction which will effect rather than defeat a legislative

purpose").   Further, "we presume that the General Assembly does

not intend the application of a statute to lead to irrational

consequences."   Virginia Electric & Power Co. v. Citizens for

Safe Power, 222 Va. 866, 869, 284 S.E.2d 613, 615 (1981)

(citing F.B.C. Stores, Inc. v. Duncan, 214 Va. 246, 249-50, 198
S.E.2d 595, 598 (1973)).

     I do not believe the majority's construction and

application of Code § 37.2-821 is what the General Assembly

intended, particularly when this statute is read in conjunction

with Code §§ 37.2-844 through -847 setting forth other

procedures under Chapter 8 of Title 37.2 for challenging the

legality of one's involuntary commitment.   See Lucy v. County

of Albemarle, 258 Va. 118, 129, 516 S.E.2d 480, 485 (1999)

(statutes which are "'parts of the same general plan are . . .

ordinarily considered as in pari materia'" (quoting Prillaman

v. Commonwealth, 199 Va. 401, 405-06, 100 S.E.2d 4, 7 (1957))).

A more reasonable construction and application of this

statutory scheme is that a successful 821 appeal terminates the

effectiveness of the petition for involuntary commitment and

accompanying commitment order, but does not result in its

outright dismissal.   Code § 37.2-846 would then provide the

procedural avenue for challenging the validity of the

                                18
underlying petition and commitment order.

     3.   Circuit Court's Dismissal of Paugh's Appeal

     The circuit court ruled that the issue to be decided in

this case was whether the special justice's order of

involuntary commitment was lawful.   While that was error, the

circuit court, having made that ruling, heard evidence

regarding Paugh's mental condition as of the time of his

involuntary commitment and found that he had been lawfully

committed.   The circuit court therefore dismissed Paugh's

appeal.   Had the circuit court correctly construed and applied

Code § 37.2-821, it would have still been required to dismiss

this action.   While the undisputed facts are that Paugh did not

meet the criteria for involuntary commitment as of the time the

circuit court heard his case, Paugh had already been released

when he filed this action.   Therefore, the action was moot.

See E.C. v. Va. Dep't of Juvenile Justice, 283 Va. 522, 530,

722 S.E.2d 827, 831 (2012); Franklin v. Peers, 95 Va. 602, 603,

29 S.E. 321, 321 (1898).

     I would thus hold that the circuit court reached the right

result in dismissing Paugh's appeal, but for the wrong reason.

See Deerfield v. City of Hampton, 283 Va. 759, 767, 724 S.E.2d
724, 728 (2012) (affirming the trial court's judgment

dismissing a declaratory judgment action by applying the right

result for the wrong reason doctrine).   Accordingly, I would

                                19
affirm the judgment of the circuit court. 5




     5
       I do not believe this result would be in conflict with
the law of the case doctrine because, in my opinion, that
doctrine has no application to this Court's decision on the
issues presented in this appeal. The issues of (i) how Code §
37.2-821 should be construed, and (ii) how the statute should
be applied to the undisputed facts in this case, are squarely
before this Court for our review upon Paugh's assignments of
error. See Ilg v. United Parcel Service, Inc., 284 Va. 294,
301, 726 S.E.2d 21, 25 (2012) (holding that the law of the case
doctrine was inapplicable to issues there on appeal); cf. Lane
v. Starke, 279 Va. 686, 689 n.3, 692 S.E.2d 217, 218 n.3 (2010)
(explaining that the subject ruling of the trial court that was
not appealed became the law of the case). Thus, I see no
reason why this Court's resolution of these issues is
constrained in the absence of a cross-assignment of error by
the Commonwealth.
                               20